PER CURIAM
In this personal injury negligence action, the trial court denied plaintiffs motion for a directed verdict. The jury returned a verdict in favor of defendant Klamath County. The trial court then granted plaintiffs motion for judgment notwithstanding the verdict against the county. County appeals.
There was evidence from which the jury could have determined that negligence of the driver of the vehicle in which plaintiff was riding was the sole cause of the accident and plaintiffs injuries. The issue was properly submitted to the jury. The trial court erred in granting the motion for judgment notwithstanding the verdict.
We affirm on plaintiffs cross-appeal.
On appeal, reversed and remanded with instructions to enter judgment on the jury verdict; affirmed on cross-appeal.